UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4004


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHAD MCDONALD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00122-2)


Submitted:   June 12, 2014                 Decided:   June 24, 2014


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Payne, REDMAN & PAYNE, PLLC, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, C. Haley Bunn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Chad    McDonald         appeals     the    district      court’s      judgment

imposing         a    twenty-four-month          term        of   imprisonment         following

McDonald’s second revocation of supervised release. He argues

that       the       sentence        imposed     exceeds          the     maximum       term     of

imprisonment            authorized         by   18     U.S.C.      §     3583(e)(3)      (2012).

Finding no error, we affirm.

                 In     2011,       McDonald    pleaded        guilty      to    disposing      of

stolen      firearms,          in     violation       of     18   U.S.C.       §§    922(j)     and

924(a)(2)         (2012).           The    district     court      sentenced         McDonald    to

twelve      months’           imprisonment,           followed      by     three       years     of

supervised release.                  In July 2013, the district court revoked

McDonald’s supervised release and imposed a four-month term of

incarceration           and     a    new    thirty-two-month            term    of    supervised

release.         McDonald began serving the second term of supervised

release in September 2013.

                 In     October       2013,     the        probation      officer       filed    a

petition         alleging       violations      of     the    conditions        of    supervised

release.         After a revocation hearing, the district court found

that McDonald had violated the conditions of supervised release

and revoked his release. *                 The district court, ruling that it was

not required to reduce the statutory maximum available by the

       *
           McDonald does not challenge this finding on appeal.



                                                  2
duration of McDonald’s previous revocation sentence, imposed the

two-year statutory maximum.

            McDonald        argues   that       his     sentence      exceeds     the

statutory maximum because the district court failed to aggregate

his prior revocation sentence, which would lower the available

maximum sentence.        He asserts that 2003 revisions to § 3583 did

not alter this statutory requirement and were intended to ensure

that   imprisonment     was    available       for    every    supervised    release

violation.

            We     review       de    novo           questions      of    statutory

interpretation.        United States v. Under Seal, 709 F.3d 257, 261

(4th Cir. 2013).       “The starting point for any issue of statutory

interpretation is the language of the statute itself.”                       Gilbert

v. Residential Funding LLC, 678 F.3d 271, 276 (4th Cir. 2012)

(alteration and internal quotation marks omitted).                          In cases

where “the language of a statute . . . has a plain and ordinary

meaning,    courts     need   look   no       further    and     should   apply   the

[statute]    as   it   is    written.”        Id.    (internal     quotation    marks

omitted).    Where a word is not defined by statute, we “normally

construe it in accord with its ordinary or natural meaning.”

Smith v. United States, 508 U.S. 223, 228 (1993).

            When a district court revokes a term of supervised

release and imposes a term of imprisonment, the “defendant . . .

may not be required to serve on any such revocation more than

                                          3
. . . 2 years in prison if such offense is a class C or D

felony.”       18 U.S.C. § 3583(e)(3).          Following the 2003 revisions,

our sister Circuits have concluded that “the ordinary meaning of

the phrase ‘on any such revocation’ at the end of § 3583(e)(3)

refers to each discrete revocation of supervised release, not to

the     aggregate        amount      of        the     defendant’s        revocation

imprisonment.”      United States v. Shabazz, 633 F.3d 342, 345 (5th

Cir. 2011); see United States v. Perry, 743 F.3d 238, 241-42

(7th    Cir.    2014)    (collecting      cases).       While     the   decisions   of

other Circuits are not binding, their reasoning is persuasive,

and we conclude that the district court did not err in failing

to    aggregate    the    current   sentence         with   the   prior   four-month

term.

               Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral    argument     because      the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                            AFFIRMED




                                           4